PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
This action was begun in the Cleveland Municipal Court, the contention arising over a contract which Mellon, an attorney at law, had with a client who claimed to have been damaged by reason of an injury caused by the negligence of the Railway Co., this contract providing that he was to have one-third of all that was received by the party by virtue of the injuries received. The court below directed a judgment in favor of the Railway Co. to reverse which, error proceedings were taken to the Court of Appeals, which held:
The record discloses that prior to beginning of the instant action a suit had been brought by Mellon, for his party, against the Company in the Cuyahoga Common Pleas, which case had been settled by the Company direct with the client witrout the knowledge or consent of attorney. The record shows that Mellon brought action against the party who settled the case, and also brought action against his client to recover $166, but was unable to get service in the latter action.
On the trial of the action Mellon’s counsel made a statement of what he expected to prove, and the theory of the lawsuit, according to the statement, Was1 that he had an equitable lien upon the money and that the Cleveland Railway Company, knowing his contract relations, wrongfully paid the $900. A motion was then made for a judgment on the statement of counsel, which was granted. The ■Court of Appeals held that assuming that the ■statement of counsel was correct, it did not .state a liability against the Railway Co.